Case: 13-10361   Date Filed: 04/04/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10361
                        Non-Argument Calendar
                      ________________________

   D.C. Docket Nos. 8:12-cv-00914-JSM-TGW, 8:09-cr-00440-JSM-TGW-3


ALTON JONES,

                                                          Petitioner-Appellant,

                                  versus


UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 4, 2014)


Before PRYOR, MARTIN, and EDMONDSON, Circuit Judges.
               Case: 13-10361     Date Filed: 04/04/2014    Page: 2 of 3


PER CURIAM:


      Alton Jones, a federal prisoner proceeding pro se, appeals the district court’s

dismissal of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct sentence.

Jones sought to raise two claims of ineffective assistance of counsel based on his

trial counsel’s failure to advise him of his ability to enter an open guilty plea and

failure to pursue a substantial-assistance departure in a timely manner.

      On appeal, Jones argues that his trial counsel provided ineffective assistance

by failing to advise him of Jones’s ability to enter open guilty pleas. He states that

he was unaware of his ability to enter his pleas without a plea agreement or to enter

an agreement without an appeal waiver. He contends that he was prejudiced by his

counsel’s assistance: his pleas were, in effect, involuntary and he was precluded

from pursuing a direct appeal or seeking habeas relief. He also contends that the

district court’s sentence -- although within the guidelines -- is unreasonable.

      The government asserts that the record is insufficient to evaluate the

question on appeal and requests that we remand the case for further proceedings

and factual development. It contends that the district court’s rationales (mainly

that Jones had voluntarily pleaded guilty) for denying Jones’s motion were flawed

because the rationales ignored the substance of Jones’s claims and were not

supported by the record. The government notes that the record is currently



                                           2
              Case: 13-10361     Date Filed: 04/04/2014    Page: 3 of 3


insufficient to evaluate the performance of Jones’s trial counsel, partially due to the

government’s choosing to submit no affidavit from said counsel.

      “In a 28 U.S.C. § 2255 proceeding, we review a district court’s legal

conclusions de novo and factual findings for clear error.” Devine v. United States,

520 F.3d 1286, 1287 (11th Cir. 2008). “A claim of ineffective assistance of

counsel is a mixed question of law and fact that we review de novo.” Id.

      We agree with the government that the district court erroneously concluded

that Jones was precluded from raising his claims based on his guilty pleas, where

Jones specifically challenged the voluntariness of the pleas. We also agree that the

record is insufficiently developed to evaluate Jones’s trial counsel’s performance.

Therefore, we vacate the district court’s dismissal order and remand the case for

further proceedings and factual development.

      VACATED AND REMANDED.




                                          3